Exhibit 10.2

The following summarizes the fiscal year 2012 Executive Compensation Program
approved by the Subcommittee of the Compensation Committee of the Board of
Directors of Jefferies Group, Inc. for the following executive officers:

 

Peregrine C. Broadbent

  

Executive Vice President and Chief Financial Officer

Salary:

   $ 1,000,000   

Bonus Range*:

     Discretionary   

Michael J. Sharp

  

Executive Vice President, Secretary and General Counsel

Salary:

   $ 1,000,000   

Bonus Range*:

   $ 0 - $2.05 million ** 

 

* The Compensation Committee may choose to pay all or a portion of the bonus, if
any, in cash, restricted stock or restricted stock units.

** Mr. Sharp’s bonus will be dependent on earnings per share, return on equity
and pre-tax profit margin for fiscal year 2012. These financial measures are to
be calculated using consolidated results from continuing operations of Jefferies
Group, Inc. Financial results will be adjusted to add back the negative effect
of extraordinary transactions (e.g. mergers, acquisitions, or divestitures), if
any, occurring during the year. A Formula was approved which will provide for no
annual bonus if minimum threshold levels of performance are not achieved and
maximum bonus if performance equals or exceeds the top performance threshold
level. In all, six threshold levels of performance and corresponding bonus
amounts were approved. Company performance falling between set threshold levels
of performance are expected to result in an amount of bonus interpolated between
such set threshold levels of performance. The Compensation Committee reserved
the right to take into consideration additional performance measures in
determining whether to reduce the calculated bonus award. The Compensation
Committee does not have discretion to increase the bonus award above the maximum
amount provided.